Citation Nr: 1534607	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  13-12 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Michelle Marshall, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.

The Veteran served on active military duty from January 1966 to April 1971.  He died in May 2005.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the June 2010 rating decision of the Department of Veterans Affairs (VA) Milwaukee Pension Management Center in Milwaukee, Wisconsin.  

In June 2015, the appellant testified at a hearing conducted before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the claims folder.

At the beginning of the appeal, the Veteran was represented by Disabled American Veterans.  In an April 2011 VA Form 21-22a, the appellant appointed Michelle A. Marshall as her representative, thereby revoking the earlier power of attorney.  See 38 C.F.R. § 14.631(f)(1).  




FINDINGS OF FACT

1.  By a March 2006 rating decision, the RO denied the appellant's claim for entitlement to service connection for the cause of the Veteran's death.  

2.  The evidence received since the March 2006 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim of service connection for the cause of the Veteran's death and raises a reasonable possibility of substantiating that claim.  

3.  The Veteran's original death certificate shows that he died in May 2005 and that the immediate cause of his demise was listed as sepsis and gastrointestinal bleeding due to myelodysplasia and angiodysplasia of the bowel.  

4.  At the time of the Veteran's death, service connection had been established for posttraumatic stress disorder (PTSD) and interstitial fibrosis of the lungs.  After the Veteran's death, service connection was established for ishemic heart disease associated with herbicide exposure, for the purposes of entitlement to retroactive benefits, from December 8, 2003 to May [redacted], 2005.  

5.  The competent medical evidence is in equipoise as to whether the Veteran's myelodysplasia developed as a result of his conceded herbicide exposure in service.  


CONCLUSIONS OF LAW

1.  The March 2006 rating decision which denied entitlement to service connection for cause of death is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2014).  

2.  The evidence received subsequent to the March 2006 rating decision is new and material, and the previously denied claim for service connection for cause of death is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

3.  Resolving reasonable doubt in favor of the appellant, the cause of the Veteran's death has been associated with his active duty.  38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist appellants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014).  

The claims to reopen and entitlement to service connection for the Veteran's cause of death have been granted, as discussed below.  As such, the Board finds that any error related to the duty to notify and assist is moot.  See 38 U.S.C. §§ 5103 , 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103 , (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

II.  Claim to Reopen

Generally, a rating decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Furthermore, for the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

The appellant claims that the Veteran's cause of death (sepsis and gastrointestinal bleeding due to myelodysplasia and angiodysplasia of the bowel) was due to his in-service herbicide exposure while serving in Vietnam.  In the March 2006 rating decision, the RO denied this claim on the basis that the evidence failed to show that the Veteran's death was related to his military service.  The appellant was notified of this decision and of her appellate rights; however, she did not submit a notice of disagreement for this decision.  Thus, the March 2006 decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The evidence associated with the claims file subsequent to the March 2006 rating decision includes, but is not limited to, the August 2009 and June 2011 positive opinions issued by Dr. S.; the British Journal of Hematology literature referenced by Dr. S.; an internet medical article entitled "Myelodysplastic Syndromes" that was issued through the Cleveland Clinic Center for Consumer Health Information and scanned into the VBMS claims processing system in November 2008; the March 2013 VA medical opinion; the June 2015 Hearing transcript; and the Veteran's lay assertions.  

The internet medical article entitled "Myelodysplastic Syndromes" not only discusses how the disease is formed and manifests, as well as the causes of myelodysplastic syndrome, but further looks into certain risk factors for myelodysplastic syndrome.  Based on a reading of this article, some of the risk factors for myelodysplastic syndrome include being older than 60 years of age, previous treatment with chemotherapy or radiation therapy, and exposure to certain chemicals, including tobacco smoke, pesticides, and solvents such as benzene.  In the August 2009 opinion, Dr. S. determined that it was highly likely that the Veteran's illness was a consequence of his Agent Orange exposure while serving in the Armed Forces in Vietnam.  In the June 2011 medical opinion, Dr.S. provided a summarization of his treatment of the Veteran, and noted that the Veteran presented at his office in the fall of 2003 with a diagnosis of myelodysplasia that had been confirmed through a bone marrow examination in November 2003.  According to Dr. S., the course of the Veteran's illness while under his care was notable for chronic gastrointestinal bleeding from angiodysplasia associated with severe thrombocytopenia related to myelodysplasia, and the Veteran ultimately died on May [redacted], 2005 from sepsis related to myelodysplasia.  Based on his review of the article issued through the British Journal of Hematology (which focused on the effect of exposure to myelotoxic agents and the development of myelodysplasia), and given the Veteran's in-service exposure to Agent Orange while serving in Vietnam, Dr. S. found it likely that the Veteran suffered myelodysplasia related to Agent Orange exposure which resulted in his demise.  Dr. S. explained that the Veteran's myelodysplasia prevented the delivery of effective therapy for colorectal adenocarcinoma during the course of illness, and resulted in "multiple hospital admissions for gastrointestinal hemorrhage requiring extraordinary efforts to achieve hemostasis including the acquisition of frequent delivery of HLA matched platelets and frequent infusions of Epsilon-aminocaproic acid."  

This evidence is new, in that it was not previously of record.  The Board finds that the internet article and medical journal article referenced above, in conjunction with the August 2009 and June 2011 medical opinions, provide further discussion concerning whether the Veteran's myelodysplastic syndrome originated in service as a result of his in-service herbicide exposure.  Because the RO in March 2006 denied the claim, in part, because the evidence failed to show that the Veteran's cause of death was related to his military service, this new evidence relates to an unestablished fact necessary to substantiate the claim.  The Board acknowledges that the May 2003 letter from Dr. G. also addressed the possibility of a relationship between the Veteran's in-service herbicide exposure and the development of his myelodysplastic syndrome.  However, this opinion was tenuous at best given that it provided a number of different reasons as to how and why the Veteran's myelodysplastic syndrome arose, and considered the Agent Orange exposure as a mere possibility.  In contrast, the more recent medical opinions issued by Dr. S. are clear and concrete with respect to establishing a relationship between the Veteran's in-service herbicide exposure and the origin of his myelodysplastic syndrome.  Thus, the Board finds that new and material evidence has been presented to reopen the previously denied claim for service connection for the cause of the Veteran's death.  This aspect of his appeal is, therefore, granted.  

III.  Service Connection for the Cause of Death of the Veteran

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for the cause of the Veteran's death is warranted.  The certificate of death indicates that the Veteran died in May 2005.  The immediate cause of his death was listed as sepsis and gastrointestinal bleeding due to myelodysplasia and angiodysplasia of bowel.  

At the time of the Veteran's death, service connection had been established for PTSD and interstitial fibrosis of lungs.  Following the Veteran's death, service connection was granted for ischemic heart disease associated with herbicide exposure, for purposes of entitlement to retroactive benefits, effective from December 8, 2003 to May [redacted], 2005.  See October 2011 Rating Decision.  Throughout the pendency of the appeal, the appellant has contended that the Veteran developed myelodysplastic syndrome, one of the diseases which contributed to the Veteran's cause of death, as a result of his exposure to herbicides in-service.  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Under the current regulatory provisions, if a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e) (2014).  See also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange.)  

According to the available service treatment records, the Veteran served in the Republic of Vietnam from July 1967 to July 1968.  In the October 2011 rating decision, the RO conceded the Veteran's service in Vietnam.  The Board agrees with this determination.  As such, it is presumed that the Veteran was exposed to herbicides during his period of active service.  38 U.S.C.A. § 1116(f).   

The relevant medical evidence includes private medical records issued by the Veteran's oncologists, N.G., M.D., and J.S., M.D as well as the March 2013 VA opinion.  In a May 2003 letter, Dr. G. noted that he had an opportunity to review the Veteran's bone marrow aspirate and biopsy results with the pathologist, and findings from these tests revealed tri-lineage dysplasia compatible with myelodysplastic syndrome.  The record reflects that the Veteran was also diagnosed with having cancer of the rectum in April 2003, close in time to when he was diagnosed with having myelodysplastic syndrome.  Dr. G. acknowledged that the question of how a person could develop two different malignancies at the same time had arisen, and one of the possibilities was that he had been exposed to Agent Orange in Vietnam.  According to Dr. G., those exposed to Agent Orange in service have a high incidence of premature malignancies and multiple malignancies.  

In November 2003, the Veteran underwent a bone marrow aspirate, biopsy and clot section, the findings of which revealed hypocellular bone marrow with dyserythropoiesis and mild dysgranulopoiesis; markedly increased iron stores without ringed sideroblasts; and mild plasmacytosis.  Based on these results, the pathologist determined that these findings were consistent with a myelodysplastic syndrome.  

In the August 2009 medical opinion, Dr. S. noted that the Veteran suffered from myelodysplasia and died from complications of this illness in May 2005.  According to Dr. S., it is highly likely that this illness was a consequence of the Veteran's Agent Orange exposure while serving in the Armed Forces in Vietnam.  

In a June 2011 letter, Dr. S. noted that the Veteran first visited his office in the fall of 2003 when he transferred his care from his previous medical oncologist to their office.  According to Dr. S., the Veteran presented with a diagnosis of myelodysplasia which was subsequently confirmed by the November 2003 bone marrow examination that was specifically notable for abnormality of chromosome 7.  Dr. S. further noted that the Veteran had suffered "a colorectal adenocarcinoma for which he had received combined chemotherapy and radiation with a 5-fluorouracil based regimen."  According to Dr. S., while under his care, the course of the Veteran's illness was notable for chronic gastrointestinal bleeding from angiodysplasia associated with severe thrombocytopenia related to myelodysplasia, and the Veteran ultimately died in May 2005 from sepsis related to myelodysplasia.  Dr. S. acknowledged the Veteran's exposure to Agent Orange while serving in the Armed Forces in Vietnam, and found that it was likely that the Veteran suffered myelodysplasia related to Agent Orange exposure which resulted in his demise.  In reaching this opinion, Dr. S. relied on a medical article issued through the British Journal of Hematology entitled "Exposure to myelotoxic agents and myelodysplasia; case-control study and correlation with clinicobiolocial findings."  This article summarized the results of a case study which centered around the role of exposure to myelotoxic agents in the genesis of myelodysplastic syndrome.  A reading of this article and results of the case study reflect that "anamnestically-documented occupational exposure to myelotoxic agents resulted into an increased [myelodysplastic syndrome] risk in our region and that a distinct cytogenetic profile was associated with MDS in 'exposed' patients."  The findings derived from the study provided strong indirect evidence that occupational activities entailing the frequent use of pesticides and organic solvents may act in a cumulative dose-effect way, and target some specific chromosome regions.  In addition to his review and understanding of this article, Dr. S. also noted that the Veteran's myelodysplasia "prevented the delivery of effective therapy for colorectal adenocarcinoma during the course of illness and resulted in multiple hospital admissions for gastrointestinal hemorrhage requiring extraordinary efforts to achieve hemostasis. . . ."  

The appellant's claim was subsequently reviewed by a VA physician in March 2013 who took note of the Veteran's diagnosis of myelodysplastic syndrome with abnormalities of chromosome in November 2003.  Based on her review of the claims file, and understanding of the pertinent medical literature, the VA physician opined that the association between myelodysplastic syndrome with herbicide exposure in service was merely speculation given the available literature.  The VA physician acknowledged the medical article referenced by Dr. S. in the June 2011 opinion, but noted that unlike military veterans, the patients involved in this assessment had occupational exposure to herbicides/pesticides as farmers, mechanics, painters, carpenters, etc, with an exposure index of greater than 2400 hours.  According to the VA physician, there were no military/veteran participants in this study, and as such, the patient cases from this study are not representative of veteran exposure intensity and duration.  Based on her understanding of the article, the VA physician did not agree with Dr. S's extrapolation of the study's conclusions as applied to the Veteran's case.  

The VA physician further referenced a medical article issued by H.F. entitled "Agent Orange and Cancer: An Overview for Clinicians", which reflected that 
"[a]vailable evidence does not permit a conclusion regarding an association between Agent Orange exposure and other cancers, including cancers of the nose and nasopharynx, breast, cervix, uterine corpus, ovaries, liver and biliary tree, bone, kidneys, urinary bladder, testicles, or skin, or leukemia (in veterans themselves, as opposed to their offspring)."  The VA physician noted that the article sited the Institute of Medicine report (updated in 2010) which on extensive review of available literature concluded that: "[o]n the basis of the evidence reviewed here and in previous VAO reports, the committee concludes that there is inadequate or insufficient evidence to determine whether there is an association between exposure to the chemicals of interest [agent orange] and leukemias in general."  

Upon review of the record, the Board finds that there is a legitimate difference of opinion from a medical standpoint as to whether the Veteran's myelodysplastic syndrome developed as a result of his Agent Orange exposure.  With regard to the March 2013 VA medical opinion, the Board notes that in her review of the medical journal article issued by the British Journal of Hematology, the VA physician appears to suggest that those who served in the military had a much lower exposure index to herbicides/pesticides in comparison to the patients involved in the case-control study whose occupational exposure to herbicides/pesticides based on their profession amounted to an exposure index greater than 2400 hours.  However, the VA physician did not offer any additional information as to what the typical exposure level/index may have been for those who had exposure to Agent Orange in service.  Besides this line of reasoning (that the people in the case control study had a higher degree of exposure to herbicides/pesticides than veterans serving in the military), the VA physician did not offer any additional differentiating factors between those who had herbicide exposure in the military as opposed to those who had exposure to herbicide exposure through their civilian occupation.  Moreover, the VA physician did not provide any medical evidence to refute the possibility of developing myelodysplastic syndrome due to a lower level of exposure to Agent Orange.  

In a claim for VA benefits, "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert, 1 Vet. App. at 54.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id.  

In this case, the Board finds that the VA physician's opinion has little probative value, and, when weighed against the Veteran's conceded herbicide exposure, and the positive opinions issued by multiple hematologist/oncologists who treated the Veteran and were familiar with his case, the Board finds the evidence is at least in equipoise that the Veteran's in-service herbicide exposure led to the development of his myelodysplasia which contributed, in part, to his sepsis and ultimate demise.  

Based on the foregoing, the Board finds that there is reasonable doubt as to whether the Veteran's myelodysplastic syndrome is related to his herbicide exposure.  To the extent that there is reasonable doubt, that doubt will be resolved in the appellant's favor.  Accordingly, the Board concludes that service connection for the cause of the Veteran's death is warranted.  




ORDER

New and material evidence having been received, the claim for entitlement to service connection for the cause of death of the Veteran is reopened.  

Entitlement to service connection for the cause of death of the Veteran is granted.  




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


